Hough, J.,
Dissenting. — I adhere to the opinion of this court in McCormick v. K. C., St. Jo. & C. B. R. R., 57 Mo. 433, the doctrine of which I conceive to be at variance with the rule adopted by my associates for this case. In the case cited, the right of the proprietor of the soil to change the flow, or obstruct the natural course of surface water, is clearly and distinctly announced in the following language: “The general rule, however, is that either municipal corporations or private persons may so occupy and improve their land, and use it for such purposes as they may see fit, either by grading or filling up low places, or by erecting buildings thereon, or by making any other improvement thereon, to make it fit for cultivation or other profitable or desirable enjoyment; and it makes no difference that the effect of such improvement is to change the flow of the surface water accumulating or falling on the surrounding country so as either to increase or diminish the quantity of such water, which had previously flowed upon the land of the adjoining proprietors to their inconvenience or injury. Ang. Wat. Cour., p. 122, § 108, and following, and cases there cited; Goodale v. Tuttle, 29 N. Y. 459; Waffle v. N. Y. Cen. Ry. Co , 58 Barb. 413; Turner v. Inhabitants, &c., 13 Allen 291; Imler v. City of Springfield, 55 Mo. 119, and cases there cited. The same rule would apply to water flowing over the country, which had escaped from the banks or natural channel of a running, stream of water, by reason of a flood in the stream occasioned by heavy rains or the melting of snow upon the surrounding country.”
In Goodale v. Tuttle, 29 N. Y. 459, cited by Judge Vories in support of his opinion in the case just quoted from, Denio, C. J. said : “ And in respect to the running •off of surface water caused by rain or snow, I know of no principle which will prevent the owner of land from filling *254up the wet and marshy places on his own soil for'its amelioration and his own advantage, because his neighbor’s land is so situated as to be incommoded by it. Such, a doctrine would militate against the well-settled rule that the owner of land has full dominion over the whole space above and below the surface.” In Gannon v. Hargadon, 10 Allen 106, Bigelow, C. J., said : “ The right of an owner of land to occupy and improve it in such manner and for such purposes as he may see fit, either by changing the surface or the erection of buildings or other structures thereon, is not restricted or modified by the fact that his own land is so situated with reference to that of adjoining owners that an alteration in the mode of its improvement or occupation in any portion of it will cause water, which may accumulate thereon by rains and snows falling on its surface or flowing on to it over the surface of adjacent lots, either to stand in unusual quantities on other adjacent lands, or pass into and over the same in greater quantities or in other directions than they were accustomed to flow.”
In Hoyt et al. v. The City of Hudson, 27 Wis. 656, Dixon, C. J., after stating the rule of the "civil law of' dominant and servient heritage, which he rejects, proceeds .as follows: “The doctrine of-the common law is, that thei’e exists no such natural easement or servitude in favor of the owner of the superior or higher ground or fields as tó mere surface water, or stich as falls or accumulates by rain or the melting of snow, and that the proprietor of the inferior or lower tenement or estate may, if he choose, lawfully obstruct or hinder the natural flow of such water thereon, and in so doing may turn the same back upon or off' on to or over the lands of other proprietors without liability for injuries ensuing from such obstruction or diversion. This is the rule in England, and in Massachusetts, New York, Connecticut, Vermont, New Jersey and New Hampshire, as will be seen by the authorities cited in Pettigrew v. Evansville, 25 Wis. 223, and also the following: Bowlsby v. Speer, 31 N. J. Law Rep. (2 Vroom) 351; Dick*255inson v. Worcester, 7 Allen 19; Chatfield v. Wilson, 28 Vt. 49; Swett v. Cutts, 50 N. H. 439; Trustees v. Youmans, 50 Barb. 316; Waffle v. N. Y. Central Ry. Co., 58 Barb. 413. Excluding from its operation surface water falling or accumulating on his own land, which, as decided in Pettigrew v. The Village of Evansville, the proprietor may not divert or cause to flow upon the land of another to his injury, the rule of the common law is correctly stated in Bowlsby v. Speer, that no legal right of any kind can be claimed, jure naturae, in the flow of surface water, so that neither its retention, diversion or repulsion is an actionable injury, even though damage ensue. An examination of the last named case will also show that the case of Earl v. DeHart, 1 Beas. 280, cited and relied upon in argument here, has' been virtually overruled.”
In Bowlsby v. Speer, supra, Beasely, C. J. said : “ The owner of land may, at his pleasure, withhold the water falling on his property*from passing in its natural course on to that of his neighbor, and in the same manner may prevent the water falling on the laud of the latter from coming on to his own. * * Nor does it seem to me that there is any significance in the fact that there was an appreciable channel for this surface water over the land of the defendant and into which it naturally ran. On every hill-side numbers of such small conduits can be found, but it would be highly unreasonable to attach to them all the legal qualities of water courses. I am not willing to adopt a doctrine which would be accompanied with so much mischief.” It appears from the statement of facts in. that case, that the defendant built a stable over a hollow on his own land, through which the surface water was accustomed to pass, and this obstacle turned the course of the water, so that it ran on to the lot and into the cellar of the dwelling house of the plaintiff. It was held that the plaintiff had no right.of action.
In the case of Livingston v. McDonald, 21 Iowa 160, in which a very able and most interesting opinion was deliv*256erecl by Judge Dillon, it appeared that the water naturally flowed from the defendant’s low or slough land into and upon like land of the plaintiff". The defendant constructed a mole or underground ditch about two hundred yards in length a' short distance below the surface, in his slough land, which terminated in an open end or mouth near the land of plaintiff, and thus concentrated the water laterally received by it throughout its whole length and emptied it in a body upon the land of the plaintiff'.- This Judge Dillon decided the defendant had no right to do. Nor under the common law rule, as laid down in McCormick v. R. R., supra, could this have been done. But Judge Dillon by way of caution perhaps, wisely observes in the same case that, “ It may be doubted whether the common law courts in this country would adopt what seems to be the rule of the civil law, so far as to preclude the lower owner from making, in good faith, improvemeig;s, which would have the effect to prevent the water of -the upper estate from flowing or passing away.” On a question like that 'now before us, the decisions in Louisiana cannot be received as authority in this State, since, as is well known, they are based upon positive provisions of the civil code regulating the subject, in force in that State. La. Code, Art. 656. In the case from that State cited in the opinion of the majority, Duffel, J., observes: “This court has, on more than one occasion, expressly declared that a strict and rigid application of the articles of the code on the title of predial servitudes would be destructive to agricultural industry. Martin v. Jett, 12 La. 503; Sowers v. Shiff, 15 La. Ann. 300.” And in the ease last cited the same learned judge further said that a strict application of the articles of the code “ would condemn to perpetual sterility all the rich lands in lower Louisianabordering on the Mississippi River.”
Judge Redfield in commenting upon the case of Swett v. Cutts, 50 N. H. 439, makes the following pointed and emphatic declarations on this subject: “ It must be conceded, we think, that the right of land owners to deal *257with, surface water and all water mixed with the soil, or coming from underground springs, in any manner they may deem necessary for the improvement or better enjoyment of their own land, is most unquestionable, and if by so doing, in good faith and with no purpose of abridging or interfering with any of their neighbors’ rights, they necessarily do damage to tbeir neighbors’ lands, it must be regarded as no infringement of the maxim, sic utere tuo ut alienum non laedas, but must be held damnum absque injuria.”
But there is a more potent reason for upholding in this State the common law rule on this subject than is .to be found in all the learned judgments of the distinguished jurists whose opinions have been cited. Section 3117 of the Revised Statutes, which has been in force in this State since the year 1816, declares that the common law of England, when not repugnant to the constitution of the United States or the constitution and laws of this State, “ shall be the rule of action and decision in this State, any law, custom or usage to the contrary notwithstanding.” "While com-moil law judgments are frequently illustrated by reference to the civil law, and while this court is at liberty to resort to any system of jurisprudence for a rule, of action when the common law and our statutes fail to furnish one, yet when the common law does furnish a rule, under the statutes cited, I do not conceive that this court is at liberty to disregard it.
Laumier v. Francis, 23 Mo. 181, referred to in the opinion of the court, was an action against the defendant for levying a nuisance by accumulating a body of water on a lot in his. possession adjoining a building in the possession of the plaintiff. Judge Leonard, after defining a servitude under the civil law, proceeds as follows : “We, of course, know nothing' about the facts of the present case; but if such was the natural situation of these lots, and the plaintiff dammed up.the water on the defendant’s lot, by erecting a house upon his own, it is very obvious that he *258cannot recover any damage occasioned thereby to his own property. * . * In the case supposed, the plaintiff himself would be the author of the nuisance, and of course could not hold another responsible for the damages that resulted to him from his own act.” The judgment of the circuit court, however, was expressly reversed upon another ground, and no decision was, or could have been made upon facts which were not before the court. On the facts supposed, no recovery could have been had under the common law. For example, the defendant in this case could not have recovered damages from any one for injury done to its embankment by the surface water which it had dammed up. Besides, as Judge Leonard cited the case of Cooper v. Barber, 3 Taunton 99, in support of his views, there- is as much ground for saying that he adopted the common law rule, as there is for saying that he adopted that of the civil law. Neither rule was maintained as against the other in that case.
If the defendant in this case had constructed a culvert or other opening in its embankment for the passage of the flood through it upon the adjoining fields in the swale on. the other side of its road, as is suggested in the opinion of the court, I do not see why the defendant would not have been liable for the injury thereby inflicted upon the owners of such fields, under the decision made at the present term in McCormick v. The K. C., St. Jo. & C. B. R. R., (the present defendant) 70 Mo. 359. So that if the company builds an embankment without any opening, it will be liable for the damages arising from the obstructed surface water on one side, and if it constructs an embankment with an opening, it will be liable for the damage done by the surface water passing through it on the other side.
The first and second instructions given for the plaintiff are conflicting. I am of opinion that the second and third instructions asked by the defendant should have been given, and the first given for the plaintiff should have been *259refused, and that the judgment of the circuit court should, therefore, be reversed and the cause remanded.